Exhibit 99.1 Investors & Lenders Meeting December 15, 2010 Page 2 This presentation contains certain forward-looking statements and information relating to Overseas Shipholding Group, Inc. that are based on the current views of its management as well as assumptions made by, and information currently available to, OSG. Such statements reflect the current views of OSG with respect to future events and are subject to certain risks, uncertainties and assumptions.Many factors could cause the actual results, performance or achievements of OSG to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements including changes in production of or demand for oil and petroleum products, either globally or in particular regions; greater than expected levels of newbuilding orders or less than anticipated rates of scrapping of older vessels; changes in trading patterns for particularly commodities significantly impacting overall tonnage requirements; changes in the global economy and various regional economies; unanticipatedchanges in laws and regulations; changes in credit risk of counterparties, including shipyards, suppliers and financial institutions; and projections of the costs needed to implement OSG’s strategy of being a market leader in the segments in which it complete. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or targeted. Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2009 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. Forward-looking Statements jschlueterHK@gmail.com Page * Morten Arntzen President and CEO Page 5 Crude Products U.S. Flag Key Takeaways from Today’s Meeting <We have market leading positions in three business segments: Crude, Products and U.S. Flag.In all three we have the scale, people, ships and capital to compete with anyone with no necessity to add vessels. <While markets have been difficult in the last two years, particularly for our U.S. Flag and Products businesses, the actions we have taken across the organization have improved our business today and for the long-term, and will result in material improvement in financial performance year-over-year. <Two difficult, high-profile projects are now substantially behind us and producing revenue. <We will continue to run OSG conservatively, preserve financial flexibility, balance sheet strength and pursue acquisitions with patience and financial discipline, particularly Crude and Products. <OSG has the financial resources to manage through a prolonged market downturn and we are very well-positioned when each of our markets recover. <Our commitment to operating the safest, cleanest and most reliable fleet in the industry is a reality and remains a cornerstone of the Company. Page 6 OSG has a clear strategic focus on three business lines and has sufficient scale in ships, capital, people and opportunities to compete with anyone and succeed Commercial Teams New York, Houston, London, Singapore and Tampa Operations and Crewing Newcastle, Athens, Tampa and Manila Corporate New York Partnerships England, Belgium, Qatar, Venezuela, Chile, Ecuador, USA, Germany 46 Operating 4 Newbuild 38 Operating 5 Newbuild 22 Operating 3 Newbuild Fleet as of 12/10/10 Three Core Market Segments - A Large, Balanced Global Business Page 7 A Focused Strategy Fleet Optimization By actively managing our portfolio of vessels- through pool partici- pation, ownership mix and active asset management-we increase fleet utilization and create a competitive advantage Financial Flexibility Our strong balance sheet, significant unencumbered assets expense management and conservative financial strategy has helped OSG weather multiple shipping cycles Sector Leadership Scale in our core markets has enabled us to build cargo systems, expand market presence and increase laden time This enables us to deliver consistently higher TCE levels than the market Superior Technical Management In-house technical management allows us to meet or exceed increasing customer expectations and regulatory requirements and creates new revenue opportunities Charting the Course - Scale, Flexibility and Financial Strength Page 8 Vessel Delivery Schedule Crude 46 OSG 73 Pool Ships 119 Operating +4 Newbuild Chartered-in Owned Total operating fleet110
